ACCEPTED
                                                                                             03-14-00655-CR
                                                                                                     5200327
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                         5/7/2015 4:26:09 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                NO. 03-14-00655-CR

                                                                     FILED IN
                                                              3rd COURT OF APPEALS
NATHANIEL J. FRAZIER, JR.                   §      IN THE COURT OF    APPEALS
                                                                  AUSTIN,  TEXAS
                                            §                 5/7/2015 4:26:09 PM
vs.                                         §      THIRD JUDICIAL   DISTRICT
                                                                JEFFREY   D. KYLE
                                            §                         Clerk
STATE OF TEXAS                              §      SITTING AT AUSTIN, TEXAS

      MOTION TO WITHDRAW AS COURT APPOINTED COUNSEL
               FOR APPELLANT NATHANIEL J. FRAZIER, JR.
       To The Honorable Justices of the Third Court of Appeals, Now Comes Justin S.

Mock, in the above styled and numbered cause, and moves this Court to grant her

Motion To Withdraw As Court Appointed Counsel For Nathaniel J. Frazier, Jr., and

for good cause shows the following:


                                            I.
       In the 391 sr Judicial District Court of Tom Green County, Texas, in a case

styled, The State ofTexas vs. Nathaniel J Frazier, Jr.; Cause Number D-13-0958-SA,

Nathaniel J. Frazier, Jr. was charged by Indictment with the felony offense of Assault

of Family/Household Member by Impeding Breath or Circulation.


      A jury trial took place on July 14, 2014. Frazier entered a plea of "not guilty" to

charged offense and "not true" to the enhancement paragraph. At the conclusion of

trial, the jury found Nathaniel J. Frazier, Jr. guilty as charged by paragraph one of the

Indictment. The trial judge heard punishment phase of the trial.          He found the
enhancement paragraph to be true, and assessed punishment by sentencing Nathaniel J.

Frazier, Jr. to serve a term of eighteen years in the Institutional Division of the Texas

Department of Criminal Justice. The appeal of the judgment of the trial court is

currently pending before this Court.


                                             IL
       The United States Supreme Court does not obligate counsel representing a client

on appeal to argue in support of grounds for reversal of the lower court's judgment

when after a "conscientious examination" of the case, counsel determines appeal to be

"wholly frivolous." Anders v. State of California, 386 U.S. 738, 744 (1967). In such

situations, the United States Supreme Court has outlined appropriate procedural steps

to be taken by appellate counsel: 1) counsel is required to submit a brief examining the

record for any point arguably in support of proper grounds for reversal on appeal; 2)

counsel must furnish this brief to an indigent client enabling the client the right to file a

pro-se brief based on points of appeal this individual maintains present proper grounds

for appeal; and 3) counsel may request the appellate court grant counsel's request to

withdraw from the obligation of providing further legal representation to the client on

appeal. Id.


                                            III.



                                                                                           2
        Counsel for Nathaniel J. Frazier, Jr. prepared and filed an "Anders Brief' on

behalf of Appellant. After a "conscientious examination" of the case, including a

diligent review of the Record and applicable authorities, Counsel found an absence of

meritorious grounds for appeal and has determined the basis of any appeal in this case

would be frivolous in nature. Therefore Justin S. Mock, Counsel for Appellant,

respectfully request this Court acknowledge and approve his request to withdraw from

his court appointed duty of providing further legal representation to Appellant

Nathaniel J. Frazier, Jr. on original appeal.


        WHEREFORE, PREMISES CONSIDERED, Counsel for Appellant pray this

Court grant this Motion To Withdraw As Court Appointed Counsel For Nathaniel J.

Frazier, Jr ..

                                         Respectfully submitted,

                                         Ellis & Mock, PLLC
                                         125 South Irving Street
                                         San Angelo, Texas 76903
                                         Tel: (325) 486-9800
                                         Fax: (325) 482-0565

                                         By: Isl Justin S. Mock
                                            JUSTIN S. MOCK
                                            State Bar No. 24064155
                                            Justin@ellisandmock.com
                                            Attorney for NATHANIEL J. FRAZIER,
                                            JR.


                                                                                    3
                        CERTIFICATE OF CONFERENCE

      This is to certify that on May 7, 2015, I conferred with Mr. Jason Ferguson,

Assistant District Attorney, District Attorney's Office, Tom Green County, and he was

not opposed to this request.

                                       Isl Justin S. Mock
                                       Justin S. Mock




                                                                                   4
                           CERTIFICATE OF SERVICE


      This is to certify that on May 7, 2015, a true and correct copy of the above and

foregoing Motion to Withdraw as Court Appointed Counsel for Nathaniel J. Frazier, Jr.

was served in accordance with Rule 9.5 of the Texas Rules of Appellate Procedure on

each party and/or counsel as listed below:

      The State of Texas                            By Personal Delivery
      Mr. Jason Ferguson
      Tom Green County District Attorney
      124 West Beauregard A venue
      San Angelo, Texas 76903
      Appellee

      Mr. Nathaniel J. Frazier, Jr.                 By Certified Mail
      TDCJNo. 01942796
      John B. Connally Unit
      899 FM 632
      Kenedy, TX 78119
      Appellant



                                       /s/ Justin S. Mock
                                       JUSTIN S. MOCK, Attorney for Appellant




                                                                                    5
                                                                                               ACCEPTED
                                                                                           03-14-00655-CR
                                                                                                   5200327
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                       5/7/2015 4:26:09 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                               NO. 03-14-00655-CR


NATHANIEL J. FRAZIER, JR.                 §      IN THE COURT OF APPEALS
                                          §
vs.                                       §      THIRD JUDICIAL DISTRICT
                                          §
STATE OF TEXAS                            §      SITTING AT AUSTIN, TEXAS



                         CERTIFICATE OF COUNSEL

      In compliance with the requirements of Anders v. California, 386 U.S. 378

(1967), I, Justin S. Mock, court-appointed counsel for appellant, NATHANIEL J.

FRAZIER, JR., in the above-referenced appeal, do hereby verify, in writing, to the

Court that I have:


I.    notified appellant that I filed a motion to withdraw as counsel with an
      accompanying Anders brief, and provided a copy of each to appellant;
2.    informed appellant of his right to file a pro se response identifying what he
      believes to be meritorious grounds to be raised in his appeal, should he so
      desire;

3.    advised appellant of his right to review the appellate record, should he
      wish to do so, preparatory to filing that response;

4.    explained the process for obtaining the appellate record, provided a Motion
      for Pro Se Access to the Appellate Record lacking only appellant's
      signature and the date, and provided the mailing address for this Court; and

5.    informed appellant of his right to seek discretionary review pro se should this
      Court declare his appeal frivolous.
Respectfully submitted,

Ellis & Mock, PLLC
125 South Irving Street
San Angelo, Texas 76903
Tel: (325) 486-9800
Fax: (325) 482-0565



By: /s/ Justin S. Mock
   Justin S. Mock
   State Bar No. 24064155
   Attorney for NATHANIEL J. FRAZIER,
   JR.




                                   2